HARMINDER SINGH v. CVS ET AL.
                    (AC 39484)
                       Alvord, Mullins and Bear, Js.

                                 Syllabus

The plaintiff appealed from the decision of the Workers’ Compensation
   Review Board affirming the decision of the Workers’ Compensation
   Commissioner, who concluded that the plaintiff had reached maximum
   medical improvement for a compensable toe injury and that he was
   not entitled to benefits for total incapacity from that injury under the
   applicable statute (§ 31-307). Held that there was no merit to the plain-
   tiff’s claim that the board improperly affirmed the commissioner’s deter-
   mination, as the commissioner’s conclusion that the plaintiff’s chronic
   and degenerative medical condition was not caused by his compensable
   toe injury was sustained by the underlying facts in the record.
            Argued April 20—officially released July 25, 2017

                            Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Fourth District denying and
dismissing the claim for certain benefits and granting
in part the plaintiff’s motion to correct, brought to the
Workers’ Compensation Review Board, which affirmed
the commissioner’s decision, and the plaintiff appealed
to this court. Affirmed.
   Andrew E. Wallace, for the appellant (plaintiff).
  James T. Baldwin, for the appellee (named
defendant).
                                Opinion

   PER CURIAM. The plaintiff, Harminder Singh,
appeals from the decision of the Workers’ Compensa-
tion Review Board (board) affirming the decision of
the Workers’ Compensation Commissioner (commis-
sioner), who concluded that the plaintiff had reached
maximum medical improvement for a compensable toe
injury and that he was not entitled to benefits for total
incapacity from that injury under General Statutes § 31-
307.1 The board affirmed the commissioner’s determina-
tion on the ground that the plaintiff’s medical condition
was the result of degenerative processes unrelated to
the compensable injury. The board concluded that evi-
dence in the record found persuasive and credible by
the commissioner supported that determination. On
appeal, the plaintiff claims that the commissioner
improperly failed to (1) apply credible evidence in
accordance with the applicable law, specifically Gen-
eral Statutes § 31-349, and (2) perform an analysis of
the plaintiff’s total disability consistent with the prece-
dent in Osterlund v. State, 135 Conn. 498, 66 A.2d 363
(1949), and, therefore, the board improperly affirmed
the decision of the commissioner.
   After careful review of the record, including the
board’s well reasoned decision, and the parties’ appel-
late briefs, we conclude that the plaintiff’s claims on
appeal are without merit. The board properly affirmed
the commissioner’s determination that the plaintiff’s
chronic and degenerative medical condition was not
caused by his compensable toe injury. ‘‘[O]ur role is to
determine whether the review [board’s] decision results
from an incorrect application of the law to the subordi-
nate facts or from an inference illegally or unreasonably
drawn from them . . . . [Therefore, we ask] whether
the commissioner’s conclusion can be sustained by the
underlying facts.’’ (Internal quotation marks omitted.)
Jodlowski v. Stanley Works, 169 Conn. App. 103, 108,
147 A.3d 741 (2016). In this case, the answer to that
question is yes, the commissioner’s conclusion can be
sustained by such facts.
  The decision of the Workers’ Compensation Review
Board is affirmed.
  1
    The defendants to this appeal are the named defendant, CVS, which was
the plaintiff’s employer, and Gallagher Bassett Services, Inc., the insur-
ance administrator.